       Case 2:20-cv-01282-MTL Document 25 Filed 10/08/20 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9    Chris Griffey, et al.,                          No. CV-20-01282-PHX-MTL (Lead)
                                                      No. CV-20-01350-PHX-MTL (Cons)
10                   Plaintiffs,
11    v.                                              ORDER
12    Magellan Health Incorporated,
13                   Defendant.
14
15    Daniel Ranson, et al.,
16                   Plaintiffs,
17    v.
18    Magellan Health Incorporated,
19                   Defendant.
20
21          Before the Court is Plaintiffs Daniel Ranson, Mitchell Flanders, Joseph Rivera, and
22   Teresa Culberson’s (collectively, the “Ranson Plaintiffs”) Unopposed Motion to
23   Consolidate (Doc. 23) (the “Motion”). The Ranson Plaintiffs move to consolidate Ranson,
24   et al. v. Magellan Health, Inc., Case No. 2:20-cv-1350-MTL, (the “Ranson” case) with this
25   related action, Griffey, et al. v. Magellan Health, Inc., Case No. 2:20-cv-01282-MTL, (the
26   “Griffey” case). Defendant does not oppose the motion. For the reasons discussed herein,
27   the Motion is granted.
28   \\\
         Case 2:20-cv-01282-MTL Document 25 Filed 10/08/20 Page 2 of 4



 1                                                    I.
 2            On June 29, 2020, Chris Griffey, Bharath Maduranthgam Rayam, Michael
 3   Domingo, Laura Leather, and Clara Williams (collectively, the “Griffey Plaintiffs”) filed
 4   the Griffey case. (Griffey Doc. 1.) The Ranson Plaintiffs filed a substantially identical case
 5   on July 8, 2020. (Ranson Doc. 1.) Both the Griffey case and the Ranson case are currently
 6   pending before the undersigned District Judge. Counsel for the Griffey Plaintiffs and the
 7   Ranson Plaintiffs have conferred and agree to this consolidation. (Ranson Doc. 11 at 1.)
 8            Both cases allege that Defendant failed to prevent the disclosure of Plaintiffs’*
 9   personally identifiable information and, in some instances, their protected health
10   information. (Ranson Doc. 1 ¶ 22; Griffey Doc. 11 ¶ 9.) Specifically, in April 2020,
11   unauthorized users, by way of an e-mail phishing scheme, purportedly gained access to
12   Defendant’s systems, which stored private and personal information. (Ranson Doc. 1 ¶ 21;
13   Griffey Doc. 11 ¶ 23.) Plaintiffs allege that Defendant failed to comply with Federal Trade
14   Commission guidelines and industry standards and thereby failed to properly implement
15   basic data security practices. (Ranson Doc. 1 ¶¶ 51–60; Griffey Doc. 11 ¶¶ 64–68.) As a
16   result of Defendant’s alleged wrongdoing, Plaintiffs say they have been placed at an
17   imminent and continuing risk of harm from identity theft and fraud, requiring them to take
18   time to mitigate the actual and potential impact of the data breach on their lives. (Ranson
19   Doc. 1 ¶ 69; Griffey Doc. 11 ¶ 87.) The Ranson Plaintiffs raise four claims: (1) negligence;
20   (2) breach of implied contract; (3) unjust enrichment; and (4) a violation of the Arizona
21   Consumer Fraud Act, A.R.S. §§ 44-1521, et seq. The Griffey Plaintiffs allege identical
22   claims as well as a claim for negligence per se and a violation of § 349 of the New York
23   General Business Law. Plaintiffs, in both cases, seek class certification. (Ranson Doc. 1 at
24   22; Griffey Doc. 11 at 24.)
25            On October 6, 2020, the Ranson Plaintiffs filed a motion to consolidate the Ranson
26   and Griffey cases and a Memorandum of Law in Support of Plaintiffs’ Unopposed Motion
27   to Consolidate. (Ranson Doc. 10–11; Griffey Doc. 23.) The Ranson Plaintiffs move to
28
     *
         The Ranson Plaintiffs and the Griffey Plaintiffs are collectively referred to as “Plaintiffs.”

                                                     -2-
       Case 2:20-cv-01282-MTL Document 25 Filed 10/08/20 Page 3 of 4



 1   consolidate the Ranson and Griffey matters because the cases arise out of the same data
 2   breach, involve nearly identical factual and legal allegations, and consolidation “will save
 3   time and effort and promote judicial economy” by “avoiding duplicative discovery, motion
 4   practice, and trials.” (Ranson Doc. 11 at 3–4.) Ranson Plaintiffs also contend the additional
 5   claims by the Griffey Plaintiffs “can be addressed by way of a Consolidated Complaint and
 6   should not otherwise impede the consolidation of these two cases.” (Id. at 3.)
 7                                                 II.
 8          Under Rule 42(a) of the Federal Rules of Civil Procedure, consolidation is
 9   appropriate “[i]f actions before the court involve a common question of law or fact.” The
10   Court has “broad discretion” under Rule 42(a) in determining whether to consolidate cases
11   pending in the same district. Inv’rs Research Co., et al. v. U.S. Dist. Ct. for the Cent. Dist.
12   of Cal., 877 F.2d 777, 777 (9th Cir. 1989). In reviewing a motion to consolidate, the Court
13   “weighs the saving of time and effort consolidation would produce against any
14   inconvenience, delay, or expense that it would cause.” Huene v. United States, 742 F.2d
15   703, 704 (9th Cir. 1984).
16                                                 III.
17          The Court, in its discretion, finds that consolidation is appropriate. The Griffey and
18   Ranson cases involve common questions of law and fact. See Fed. R. Civ. P. 42(a). Indeed,
19   having reviewed the Ranson Complaint and the Amended Complaint in Griffey, the Court
20   finds they are substantially identical, with the exception being the two additional claims
21   raised by the Griffey Plaintiffs. Consolidation will have the effect of conserving time and
22   effort and will avoid causing the parties to incur unnecessary expenses in trying two
23   separate lawsuits. Both cases are at the initial stages of litigation, and no prejudice will
24   result from consolidation. Moreover, consolidation will remove the need for duplication of
25   labor that would otherwise result from having the cases continue separately. In light of the
26   foregoing, the Court will grant the Motion.
27                                                 IV.
28          Accordingly,


                                                   -3-
       Case 2:20-cv-01282-MTL Document 25 Filed 10/08/20 Page 4 of 4



 1          IT IS ORDERED granting Plaintiffs’ Unopposed Motion to Consolidate
 2   (Doc. 23).
 3          IT IS FURTHER ORDERED that the Clerk of the Court shall consolidate CV-20-
 4   01282-PHX-MTL with CV-20-01350-PHX-MTL. The Clerk of the Court shall file a copy
 5   of this Order in both CV-20-01282-PHX-MTL and CV-20-01350-PHX-MTL. All future
 6   filings shall bear case number CV-20-01282-PHX-MTL as the lead case and be submitted
 7   in substantially the same format as the caption of this order. All future filings related to
 8   these cases shall be filed in CV-20-01282-PHX-MTL.
 9          IT IS FINALLY ORDERED that Plaintiffs shall file a single operative complaint
10   in the lead case within 21 days of the date of this Order. This single operative complaint
11   must encompass all claims in both the Griffey case and Ranson case.
12          Dated this 8th day of October, 2020.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -4-
